Matter of Vidler (2020 NY Slip Op 06005)





Matter of Vidler


2020 NY Slip Op 06005


Decided on October 22, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 22, 2020

PM-140-20

[*1]In the Matter of Gregory Paul Vidler, an Attorney. (Attorney Registration No. 4152146.)

Calendar Date: October 13, 2020

Before: Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ.


Gregory Paul Vidler, Riverside, California, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Gregory Paul Vidler was admitted to practice by this Court in 2003 and lists a business address in Riverside, California with the Office of Court Administration. Vidler now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1] The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion on Vidler's application.
Upon reading Vidler's affidavit sworn to July 24, 2020 and filed July 28, 2020, and upon reading the September 30, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Vidler is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that Gregory Paul Vidler's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Gregory Paul Vidler's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Gregory Paul Vidler is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Vidler is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Gregory Paul Vidler shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1:	 We note that, although Vidler was previously suspended from the practice of law in New York in May 2019 due to conduct prejudicial to the administration of justice arising from his failure to comply with the attorney registration requirements of Judiciary Law § 468—a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (Matter of Attorneys in Violation of Judiciary Law § 468—a, 172 AD3d 1706, 1757 [2019]), his subsequent reinstatement application was granted by this Court in October 2019 (Matter of Attorneys in Violation of Judiciary Law § 468—a [Vidler], 176 AD3d 1568 [2019]).